              CASE 0:20-cv-01872-PJS-ECW Doc. 27-1 Filed 12/11/20 Page 1 of 2

MINNESOTA OFFICE                                                                    CALIFORNIA OFFICE
CANADIAN PACIFIC PLAZA                                                                    600 B STREET
120 S. 6TH ST., STE 2600                                                                   17TH FLOOR
MINNEAPOLIS, MN 55402                                                              SAN DIEGO, CA 92101




                                      DAVID A. GOODWIN
                                dgoodwin@gustafsongluek.com
                            TEL (612) 333-8844 • FAX (612) 339-6622
                                       MINNESOTA OFFICE

                                             July 28, 2020

      VIA CERTIFIED MAIL
      DAP Products, Inc.
      Attn: Legal Department
      2400 Boston Street
      Suite 200
      Baltimore, MD 21224

             Re:    Claims of Brandon Ehlis under Minnesota and Maryland Law for
                    Breach of Warranty

      Dear Counsel:

              Please take notice that it has come to the attention of consumers, including Mr.
      Brandon Ehlis (“Plaintiff”), who purchased DAP 3.0 “Crystal Clear” Kitchen, Bathroom
      and Plumbing Sealant (“DAP Sealant”), that it appears DAP Products Inc. (“DAP”) has
      engaged in deceptive and misleading consumer practices in connection with the
      marketing and sale of its DAP Sealant, in violation of Maryland’s Consumer Protection
      Act (Md. Com. Law §§ 13-301, et seq.), the Minnesota Prevention of Consumer Fraud
      Act (Minn. Stat. §§ 325F.68, et seq.), Minnesota’s Uniform Deceptive Trade Practices
      Act (Minn. Stat. §§ 325D.43, et seq.), Minnesota’s Unlawful Trade Practices Act (Minn.
      Stat. § 325D.13).

             DAP has also breached its express and implied warranties for DAP Sealant under
      Maryland law (Md. Com. Law §§ 2-31), Minnesota law, and the Magnuson-Moss
      Warranty Act (15 U.S.C. §§ 2301, et seq.). This notice is served on you by Plaintiff on
      behalf of himself and all other members of the class of similarly situated persons he seeks
      to represent.

             Plaintiff alleges the existence of a defect in DAP Sealant that results in yellow
      discoloration of the product after curing. This defect renders DAP Sealant unfit for its
      intended purpose.
      CASE 0:20-cv-01872-PJS-ECW Doc. 27-1 Filed 12/11/20 Page 2 of 2

Page 2
July 28, 2020


      DAP violated the aforementioned laws by, among other things:

       failing to disclose the true quality and coloration of the DAP Sealant;
       making prominent claims regarding the “Crystal Clear” finish of DAP Sealant,
        thereby misrepresenting the clarity and coloration of the sealant;
       inducing Plaintiff and class members to purchase a product that was of a
        significantly poorer quality than what was advertised;
       placing the false “Crystal Clear” claim on its packaging, in advertisements, and
        in technical bulletins related to the DAP Sealant, intending that consumers
        would rely on those misrepresentations;
       representing to the general public that DAP warranted the performance of DAP
        Clear Sealant “for sealant purposes during the lifetime of your home”, creating
        a reasonable expectation among ordinary purchasers that DAP Clear Sealant’s
        touted features—including its coloration—would last at least several years, if
        not far longer.

      Mr. Ehlis hereby demands that DAP:

      A. Disseminate a notice reasonably intended to reach all current and former
         purchasers of DAP Sealant, in a form approved by the above counsel, setting
         forth the discoloration defect
      B. Subject to monitoring and confirmation by above counsel, provide to each
         Class Member reimbursement for all expenses already incurred because of the
         defective DAP Sealant, including reimbursement of purchase price and
         consequential costs;
      C. Immediately cease selling DAP Sealant without first notifying purchasers of
         the discoloration defect, and otherwise immediately cease to engage in the
         violations of the aforementioned laws.
      D. Pay into a Court-approved escrow account an amount of money sufficient to
         pay Plaintiff’s attorneys’ fees and costs.


                                           Sincerely,
                                           GUSTAFSON GLUEK PLLC




                                           David A. Goodwin
DAG/cmn
